Client Name: ClientProjectName: TPMT 2015-4 Deal Loan Count: 26 Exception Detail Loan Level Loans in Report 26 Borrower Name Original Balance State QM Status Initial Overall Grade (Moody's) Final Overall Grade (Moody's) Initial Credit Grade (Moody's) Final Credit Grade (Moody's) Initial Property Valuations Grade (Moody's) Final Property Valuations Grade (Moody's) Initial Compliance Grade (Moody's) Final Compliance Grade (Moody's) Initial Overall Grade (S&P) Final Overall Grade (S&P) Initial Credit Grade (S&P) Final Credit Grade (S&P) Initial Property Valuations Grade(S&P) Final Property Valuations Grade (S&P) Initial Compliance Grade (S&P) Final Compliance Grade (S&P) Initial Overall Grade (Fitch) Final Overall Grade (Fitch) Initial Credit Grade (Fitch) Final Credit Grade (Fitch) Initial Property Valuations Grade (Fitch) Final Property Valuations Grade (Fitch) Initial Compliance Grade (Fitch) Final Compliance Grade (Fitch) Active Material Exceptions Active Non-Material Exceptions Satisfied Exceptions Waived Exceptions Compensating Factors Valuation Comments General Comments Property Type LTV CLTV Occupancy Purpose Credit Score Brwr 1 Yrs in Property Brwr 1 Occupation Brwr 1 Yrs on Job Total Monthly Income Mortgage History Total Cash Out DTI (Back) FTHB Flag Loan Doc Type Loan Status Sample Group xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:APR per final TIL is 11.867%, benchmark APR is 4.81%, resulting in a difference of 7.057% which exceeds the max allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:Customary late charge is 5% of payment more than 15 days late, subject is 6% and 10 days late. (No Data) (No Data) (No Data) (No Data) Only proposed MOD in file. SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 10.149%, the benchmark APR is 4.810% which results in a difference of 5.339% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) (Not Applicable)x30 (Not Applicable)x60 (Not Applicable)x90 (Not Applicable)x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.761%, the benchmark APR is 4.810% which results in a difference of 4.951% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) Detached PUD xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.150%, the benchmark APR is 4.690% which results in a difference of 4.460% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:6% late charge exceeds the maximum allowed late charge in the state of 5%. (No Data) (No Data) (No Data) (No Data) (No Data) Detached PUD xxxxxx xxxxxx Primary Purchase (No Data) (No Data) (No Data) (Not Applicable)x30 (Not Applicable)x60 (Not Applicable)x90 (Not Applicable)x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A C N/A N/A N/A N/A C C (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 12.57%, the benchmark APR is 4.930% which results in a difference of 7.88% which exceeds the maximum allowed of 3.0%. CMPFDCP847: Federal Consumer Protection:TILA - ARM Loan Program Disclosure after 3 days from application - Initial Clayton Comments:ARM loan program disclosure is dated 4/27/2007. Lender application date is 4/9/2007. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 7.740%, the benchmark APR is 4.540% which results in a difference of 3.200% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 10.017%, the benchmark APR is 4.690% which results in a difference of 5.327% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:Late charge of 6% exceeds state maximum of 5% CMPFDCP314: Federal Consumer Protection:TILA - Final TIL not dated, unable to confirm timely delivery - Initial Clayton Comments:Final TILis not dated by borrower. It has a stamp date of 5.8.2007 (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.476%, the benchmark APR is 4.690% which results in a difference of 4.786% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:6% late charge exceeds the maximum allowed late charge in state of 5%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 2x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.673%, the benchmark APR is 4.690% which results in a difference of 4.983% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) (Not Applicable)x30 (Not Applicable)x60 (Not Applicable)x90 (Not Applicable)x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.355%, the benchmark APR is 4.690% which results in a difference of 4.665% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) D D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD N/A D N/A N/A N/A N/A D D CMPDOC191: Documentation:Missing Mortgage - Initial Clayton Comments:Missing Mortgage and ARM Rider. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:Customary late charge is 5% of payment more than 15 days late, subject is 6% and 10 days late. CMPAPRT110: APR Tolerance:APR - Insufficient Information for APR-Payment Stream Testing - Initial Clayton Comments:Missing Note. CMPSLC1201: State Late Charges:Late Charges - Unable to Calculate Maximum Payment subject to late charge - Initial Clayton Comments:Missing Note. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) (No Data)x30(No Data)x60(No Data)x90(No Data)x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) D D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD N/A D N/A N/A N/A N/A D D CMPDOC191: Documentation:Missing Mortgage - Initial Clayton Comments:Missing the Mortgage. CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 10.565%, the benchmark APR is 4.930% which results in a difference of 5.635% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 10.291%, the benchmark APR is 4.930% which results in a difference of 5.361% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Rate and Term Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:6% late charge exceeds the maximum late charge allowed in state of 5%. (No Data) (No Data) (No Data) (No Data) (No Data) Detached PUD xxxxxx xxxxxx Primary Rate and Term Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 8.069%, the benchmark APR is 4.690% which results in a difference of 3.379% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) Detached PUD xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 8.554%, the benchmark APR is 4.690% which results in a difference of 3.864% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:Late charge 6% exceeds max allowed of 5% (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.494%, the benchmark APR is 4.930% which results in a difference of 4.564% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:Late Charge percentage exceeds customary maximum (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA N/A A N/A N/A N/A N/A A A (No Data) (No Data) (No Data) (No Data) (No Data) (No Data) File is missing the loan approval sheet.Used the Lender Audit sheet for information. SFR xxxxxx xxxxxx Investor Purchase (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:Test APR is 10.276% and HMDA Benchmark APR is 4.93% for a 5.346% variance which exceeds the 3% trigger. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 8.245%, the benchmark APR is 4.930% which results in a difference of 3.315% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Purchase (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 11.761%, the benchmark APR is 4.93% which results in a difference of 6.831% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 4x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 8.499%, the benchmark APR is 4.930% which results in a difference of 3.569% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 12.170%, the benchmark APR is 4.930% which results in a difference of 7.240% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:6% late charge exceeds maximum late charge in state of 5%. (No Data) (No Data) (No Data) (No Data) Full appraisal is missing. Data was taken off of the short form appraisal review provided. SFR xxxxxx xxxxxx Primary Purchase (No Data) (No Data) (No Data) (Not Applicable)x30 (Not Applicable)x60 (Not Applicable)x90 (Not Applicable)x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA N/A A N/A N/A N/A N/A A A (No Data) (No Data) (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Purchase (No Data) (No Data) (No Data) (Not Applicable)x30 (Not Applicable)x60 (Not Applicable)x90 (Not Applicable)x120 Yes Full Doc Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA N/A A N/A N/A N/A N/A A A (No Data) (No Data) (No Data) (No Data) (No Data) (No Data) (No Data) 2 Family xxxxxx xxxxxx Investor Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No SISA Client Complete TPMT 2015-4 xxxxxx xxxxxx XX (No Data) B B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB N/A B N/A N/A N/A N/A B B (No Data) CMPFDCP300: Federal Consumer Protection:HMDA Rate Spread greater than threshold - Initial Clayton Comments:The test APR is 9.836%, the benchmark APR is 4.69% which results in a difference of 5.146% which exceeds the maximum allowed of 3.0%. CMPSLC1121: State Late Charges:Late Charge percentage exceeds customary maximum - Initial Clayton Comments:Late charge of 6% exceeds the state limit of 5%. (No Data) (No Data) (No Data) (No Data) (No Data) SFR xxxxxx xxxxxx Primary Cashout Refi (No Data) (No Data) (No Data) 0x300x600x900x120 No Full Doc Complete TPMT 2015-4 ©2015 Clayton Services LLC. All rights reserved. Ownership and use of this report is governed by the legal agreement between Clayton and the party for which it was prepared. Any use not expressly authorized by such agreement, including reliance on this report by anyone other than such party, is prohibited.
